Citation Nr: 1203409	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate shows that he died on September [redacted], 1968 due to a self-inflicted gunshot wound to the head.  

The Appellant contends that she is entitled to Dependency and Indemnity Compensation benefits for service connection for the cause of the Veteran's death.  She stated that following the Veteran's discharge, she knew that he was troubled by things that he encountered during his service in Vietnam.  She asserts that the Veteran's terrible drinking problem following service was his way of self medicating an acquired psychiatric condition, to include PTSD, that was incurred in or was otherwise a result of his military service which she contends ultimately caused or contributed to the cause of the Veteran's death from a self-inflicted gunshot wound to the head less than a year and a half following discharge.  

At the time of the Veteran's death, service connection was not in effect for an acquired psychiatric disorder, to include PTSD.  

The Veteran's service treatment records are negative for any complaints or diagnosis of an acquired psychiatric disorder, to include PTSD.  

In this case, the service personnel records associated with the claims folder do not foreclose a conclusion that the Veteran could have been involved in combat during military service.  Specifically, while the Veteran's DD Form 214 does not indicate that he received any military awards or devices indicative of combat service, it does show that had foreign/sea service for 1 year and 28 days and he received numerous awards and decorations indicative of Vietnam service.  Moreover, his Record of Service which was submitted by the Appellant shows that he served in the following units during the following times:  from December 1964 to September 1965 in H&S Co., 3d Bn., 6th Marines, 2d Marine Division, FMF; from November 1965 to March 1966 in Hq. Co., Hq. Bn. 3d Marine Division, and; from March 1966 to December 1966 in M-4-12, 3d Marine Division (Rein) FMF.  However, it does not appear that any development has been undertaken regarding the aforementioned unit histories during the aforementioned times that the Veteran was assigned to those units in attempts to verify the Veteran's involvement, if any, in combat operations.  In addition, with the exception of the Veteran's Record of Service and Enlistment Contract, it does not appear that the Veteran's complete personnel records have been requested or associated with the claims folder.  Accordingly, such development should completed on remand.    

Following the Veteran's discharge from service in May 1967, post-service VA inpatient treatment records show that VA treatment was received for a duodenal ulcer from September through 1967 and follow-up outpatient VA treatment records date through November 1967.  However, within her August 2006 claim and her April 2008 Substantive Appeal (VA Form 9), the Appellant has asserted that immediately following  the Veteran's discharge, he received VA psychiatric treatment at the VA Hospital in Erie, Pennsylvania.  While the associated VA treatment records were requested from that facility in September 2006, an October 2006 response stated that no records were available.  It is noted that a records were available from the earlier hospitalization, and that the appellant submitted additional copies of those records.  They do not, as noted show psychiatric treatment.  A further search should be made to ascertain whether records of additional treatment may have been put in storage.  

In any event, post-service VA treatment records which have been associated with the claims folder show that in September 1967, approximately 4 months following the Veteran's discharge, he was admitted to the Erie, Pennsylvania VA Hospital for 21 days where he was diagnosed with and treated for a duodenal ulcer.  The associated VA treatment records show the Veteran's reports that he "drinks too much" and that he was drinking on the day of his admission despite feelings of nausea all day.  He dated the onset of the abdominal pains associated with his diagnosed duodenal ulcer during his active service in approximately December 1966 and there was a definite indication that such pain was provoked by excessive intake of alcoholic beverages.  

VA inpatient progress notes show that the Veteran denied any family history of significant mental disease and he denied family or marital troubles.  He also denied suffering any serious injuries during service but he did report engaging in heavy alcohol consumption for "the past couple of years."  The Veteran was reluctant to report the exact amount of alcoholic beverages consumed, however, he later reported that he drank about 5 draft beers and a few shots of whiskey every day since his May 1967 discharge.  

VA inpatient progress notes described the Veteran as somewhat apprehensive emotionally with an immature personality as confirmed by his behavior during hospitalization.  Following initial improvement in his condition, he nearly every day requested a pass for a couple of days with different "phony emergency justifications" each time.  He was frequently advised of proper procedures to obtain a pass to leave the hospital and he often left without permission.  On one occasion, the Veteran's behavior was described as "odd."  Despite knowing that he had already received his medication, he denied having received it and requested a second dose.  Upon questioning, he stated that he wanted to "alarm" the nurse.  On another occasion, he was observed crying in a lounge area when he stated, "I really wish I could die.  You do not know how it feels to want to die, do you?"  He further stated that he wanted to "get out of here" and to "run until he fell over."  He reported running 13 miles during service before he fell over but he was "caught and put in the shower."  Later that evening, the Veteran appeared at the nurses' station talking about financial troubles.  His breath smelled of alcohol and he admitted that he had been drinking.  Prior to being discharged from the Erie VA hospital, the Veteran denied any complaints despite medical findings that his duodenal ulcer had not improved since testing was performed 2 weeks prior.  It was speculated that the Veteran's lack of complaints were due to his wanting to go out on pass or wanting to go home for good.  His physician stated that he lacked a sense of responsibility and had poor understanding and judgment concerning his personal and family problems which were not specified.  The Veteran was ultimately discharged from inpatient treatment due a physician's finding that he would not benefit from further hospitalization because he would likely leave the hospital against medical advice at the first opportunity given.  

In light of the evidence outlined above, the Board finds that further development is needed to complete the VA's duty to assist.  Accordingly, the Board finds that a medical opinion should be obtained to determine whether the evidence reveals that the Veteran had an acquired psychiatric disorder, to include PTSD, and if so, whether it is at least as likely as not such disorder was incurred in, aggravated by, or otherwise due to any incident of his active military service.  If so, an additional medical opinion is needed to determine whether the acquired psychiatric disorder was at least as likely as not either a principal or contributory cause of the Veteran's death due to a self-inflicted gunshot wound to his head less than a year and a half after discharge.  


Accordingly, the case is REMANDED for the following action:

1.  Request any post-service VA inpatient and outpatient treatment records pertaining to any medical and psychiatric treatment received by the Veteran dating from May 1967 to September 1968 from the VA hospital in Erie.  The facility is specifically requested to review administrative records to ascertain whether the Veteran was hospitalized on other than the September to October time period above.  If so, and if possible to determine from the administrative records, the reason for the hospitalization or treatment should be determined.  Additionally an attempt to obtain records should be undertaken, to include a determination as to whether records may have been archived.  If no records are available, personnel at the medical center should set out the steps taken to make that determination.

2.  Request the Veteran's complete service personnel file and the following unit histories from the National Personnel Records Center, or other appropriate authority, to determine whether the Veteran may have engaged in combat during service: H&S Co., 3d Bn., 6th Marines, 2d Marine Division, FMF dating from December 1964 to September 1965; Hq. Co., Hq. Bn. 3d Marine Division dating from November 1965 to March 1966, and; M-4-12, 3d Marine Division (Rein) FMF dating from March through December 1966.  

3.  Following the development requested above, and whether additional records are obtained or not, request that a psychiatrist or psychologist provide a VA medical opinion in this matter.  The claims file, must be sent to the examiner for review in conjunction with this request.    

Following a review of the claims file, the VA examiner should be asked to opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran suffered from an acquired psychiatric disorder to include PTSD with an onset during service, or an onset of psychosis within 1 year following his discharge, and if so, whether psychosis or an acquired psychiatric disorder to include PTSD were otherwise related to any incident of the Veteran's service.  

The examiner should consider and discuss the Appellant's lay statements of record indicating that the Veteran developed a terrible drinking problem following discharge which she believed was his attempt to self medicate a nervous condition due to events he experienced during service in Vietnam, and give consideration to the findings on post-service VA records. 

If the examiner concludes that the Veteran suffered from psychosis or an acquired psychiatric disorder which was as least as likely as not incurred in or otherwise related to any incident of his military service, then the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that psychosis or an acquired psychiatric disorder to include PTSD was either the principle or a contributory cause of the Veteran's death in September 1968 due to a self-inflicted gunshot wound to his head.  

The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If no acquired psychiatric disorder is identified, that too should be set forth clearly, with the reasoning used in reaching the conclusion.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Appellant and her representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


